CLAIMS 1, 3-8, 10-16, 18 AND 20-22 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment/remarks filed Information Disclosure Statements filed August 04, 2022 have been received and entered into the application.  Accordingly, the application papers have been amended as directed.  
	As a result of considering Applicant’s remarks and amendments, the following rejections remain and are deemed proper.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejection - 35 USC § 102
(A)     Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaser et al. (US 9,603,876 B2; cited by Applicant, hereinafter “Blaser”), already of record, for the reasons of record as applied to claims 12-17 set forth in the previous Office action at pages 4-6 which reasons are here incorporated by reference.
Applicant’s argument that because claim 12 has been amended to recite oral administration while Blaser fails to teach such administration has been carefully considered, but fails to persuade the Examiner of error in his determination of anticipation.
Claim 17 was previously pending and depended on claim 12.  Claim 17 required that the composition be administered orally.  Contrary to Applicant’s argument, it was previously set forth by the Examiner that the oral administration requirement was indeed taught by Blaser, (pages 5-6 of the previous Office action): “Blaser discloses the method of claim 12, wherein the microbiota is oral and/or esophageal microbiota (the present invention relates to a method for restoring mammalian bacterial gastrointestinal microbiota comprising administering to a mammal in need of such treatment, an effective amount of at least one gastric, esophageal, or colonic bacteria, Col. 16, Lns. 52-56) and the prebiotic or probiotic composition is administered orally (In an embodiment, the bacteria is administered orally, Col. 16, Lns. 56-57)”.
Accordingly, the claims are deemed to remain properly rejected. 
                                                       Claim Rejections - 35 USC § 103
 (A)   Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleido Biosciences, Inc. (WO 2016/172657 A2; cited by Applicant, hereinafter “Kaleido Biosciences”) in view of Abrahmsohn, (US 2016/0220675 A1, cited by Applicant regarding the requirement of previously pending claim 2 now incorporated into claim 1) and Glimcher et al. (US 8,389,792 B2; cited by Applicant, hereinafter Glimcher regarding claim 6), each of record, for the reasons of record as set forth in the previous Office action dated March 04, 2022 at pages 2-4, 6 and 7 which reasons are here incorporated by reference.
Applicant’s amendments and arguments have been carefully considered, but fail to persuade the Examiner of error in his determination.
Claim 1 has been amended to indicate that the antimicrobial or antiseptic agent is chlorhexidine and that it will alter the oral/esophageal microbiome when applied as an oral rinse.
At pages 6-7 of their response, Applicant has argued that “[t]he combination of Kaleido Biosciences and Abrahmsohn does not teach or suggest a direct link between an oral rinse and an esophageal microbial community. It would not be obvious to a person having ordinary skill in the art that if you apply an oral rinse of chlorhexidine (as in previous claim 2) that the treatment could affect the esophageal microbiome, as in amended claim 1. Applicant respectfully submits that the combination of Kaleido Biosciences and Abrahmsohn does not teach or suggest that an oral rinse of chlorhexidine could affect the esophageal microbiome, contrary to MPEP 2143.03A”.  Applicant has also stated that these reasons apply equally to claim 6 and separate arguments have not been presented.
Notice is taken that Applicant has indicated that MPEP 2143.03 states “All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). Examiners must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).”
However, in Kaleido it is clearly indicates that the oral and esophageal mircrobiome will be affected by the administration of the antimicrobial agent.  In particular, as explained in the previous Office action at pages 3-4 with respect to present claim 7, “(Provided herein are methods of treating a dysbiosis in a subject..., Pg. 141, Para. 4; methods include assessing the subject's gastrointestinal microbiota, e.g., before, during and/or after the treatment, Pg. 122, Para. 4; Any suitable sample, e.g. a gastrointestinal-specific sample such as, e.g. a tissue sample or biopsy, a swab, a gastrointestinal secretion, Pg. 124, Para. 2; In some embodiments, subjects are identified and selected that respond to a glycan therapeutic for initial and/or continued treatment. Responders may be identified using one or more suitable parameter.... The parameters include one or more . of... microbial taxa shift (e.g., in relative abundance, change in diversity, etc.).... Pg. 122, Para. 6 to Pg. 123, Para. 1”, (emphasis added showing support of the Examiner’s position).  The gastrointestinal system includes the oral cavity, esophagus, stomach and intestines.  Accordingly, Applicant’s position is not well taken.
Also, while Kaleido does not teach chlorhexidine as the antimicrobial agent, it was explained in the previous Office action at pages 6-7 “Abrahmsohn is in the field of compositions with broad antimicrobial activity (Para. [0002]) and teaches an antimicrobial comprises chlorhexidine (A therapeutic composition of the present invention further comprises an antimicrobial agent.... chlorhexidine, Para. (0069)).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kaleido Biosciences to include an antimicrobial agent as taught by Abrahmsohn as the use of an agent with a broad antimicrobial activity against bacteria, fungi, viruses, and protozoans was recognized as being in the prevention and treatment of pathogenic processes in mammals (Abrahmsohn, Para. [0002)).”
Contrary to Applicant’s position, it is maintained that the art fairly suggests the presently claimed subject matter and that present claims 1 and 3-7 are properly rejected.
          (B)  Claims 8, 10-14, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleido Biosciences in view of Elliott et al. ("A non-endoscopic device to sample the oesophageal microbiota: a case- control study," The Lancet Gastroenterology & Hepatology,12 November 2016, (12.11.2016), Vol.2, Iss.1, Pgs.32-42, cited by Applicant, hereinafter “Elliott”), each of record, for the reasons of record as applied to claims 8-14 and 18-22, as set forth in the previous Office action dated March 04, 2022 at pages 7-13, which reasons are here incorporated by reference.
Applicant’s arguments have been carefully considered, but fail to persuade the Examiner of error in his determination of obviousness.  In particular, Applicant has argued “Applicant respectfully submits the combination of Kaleido Biosciences and Elliott does not teach or suggest “wherein the oral sample is indicative of an oral microbiota in the mammal”, contrary to MPEP 2143.03. Thus, Applicant respectfully submits that independent claims 8 and 18 are not obvious.”.
In response thereto, the Examiner notes, that as previously set forth in the previous Office action at pages 7-9, : 
“Kaleido Biosciences discloses a method for monitoring treatment of Barrett's esophagus (BE) and related disorders in a mammal (methods include assessing the subject's gastrointestinal microbiota, e.g., before, during and/or after the treatment, Pg. 122, Para. 4; the subject has a premalignant lesion or a pre-cancerous condition... Examples of premalignant lesions... include...Barrett's Esophagus, Pg. 113, Para. 2; As used herein, the term "subject" or "patient" generally refers to any human subject, Pg. 41, Para. 1) comprising determining the relative abundance (Responders may be identified using one or more suitable parameter.... The parameters include one or more of... microbial taxa shift (e.g., in relative abundance, change in diversity, etc.)..., Pg. 122, Para. 6 to Pg. 123, Para. 1) of Veillonella dispar, Streptococcus, Lautropia, Enterobacteriaceae, and Lactobacillus (For any and all of the foregoing aspects... bacteria include... Lactobacillus... Streptococcus... and the taxa listed in Tables 1, 3, and 4, Pg. 24, Para. 2; Firmicutes — Clostridia — Veillonella... Betaproteobacteria — Lautropia... Gammaproteobacteria — Escherichia..., Table 1, Pg. 192) in an oral sample of the mammal (Any suitable sample, e.g. a gastrointestinal-specific sample such as, e.g. a tissue sample or biopsy, a swab, a gastrointestinal secretion, Pg. 124, Para. 2; ...obtaining a sample from a human subject, Pg. 36, Para. 3), wherein the presence of, an increase in the relative abundance of, and/or a decrease in the relative abundance of a bacterial taxa (The parameters include one or more of... microbial! taxa shift (e.g., in relative abundance, change in diversity, etc.)... absence or presence of a desired bacterial taxa (in the host microbiota)..., Pg. 122, Para. 6 to Pg. 123, Para. 1) is indicative of BE and/or related disorders (In some embodiments, subjects are identified and selected that respond to a glycan therapeutic for initial and/or continued treatment.... in some embodiments, non-responders are identified and selected, Pg. 122, Para. 6), when compared with the relative abundance of Veillonella dispar, Lactobacillus, Streptococcus, Enterobacteriaceae, and/or Lautropia in a healthy control oral sample (In an embodiment, a dysbiosis includes an imbalance in the state of the microbiota, wherein the normal diversity or relative abundance of a microbial taxa is affected, e.g., relative to a second bacterial taxa or relative to the abundance of said taxa under conditions of health, Pg. 38, Para. 3).”
The highlighted portions are clearly indicative of the samples being taken from the oral cavity to show the alteration of the microbiome present therein.
Accordingly, the claims are deemed to remain properly rejected. 
Applicant's amendment necessitated the new grounds, (i.e., claim groupings), of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        November 03, 2022